facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                     (2005).
                                             First, appellant argues that her trial counsel was ineffective
                     for failing to investigate and present testimony from a linguist who had
                     reviewed her statement to police. Appellant argues that her statements
                     where she appeared to admit guilt were actually questions or
                     hypotheticals made in response to the police's inquiries. An expert in
                     linguistics testified at the evidentiary hearing that appellant's intonation
                     rose at the end of her statements, indicating a question and not a factual
                     statement. For example, appellant asserts that her statement, which
                     appeared to be "I hit him with a knife," was actually a question to the
                     officers, "I hit him with a knife?"
                                             Appellant fails to demonstrate that her counsel's performance
                     was deficient or that she was prejudiced. Testimony presented at the
                     evidentiary hearing demonstrated that use of a linguistics expert in a
                     criminal trial was relatively novel at the time counsel prepared for trial of
                     this matter. Considering the relatively novel use of a linguistics expert in
                     preparation for a criminal trial, appellant fails to demonstrate it was
                     unreasonable for counsel to have not investigated and obtained a
                     linguistics expert to testify in this case.           See Strickland, 466 U.S. at 689
                     ("A fair assessment of attorney performance requires that every effort be
                     made to eliminate the distorting effects of hindsight, to reconstruct the
                     circumstances of counsel's challenged conduct, and to evaluate that
                     conduct from counsel's perspective at the time.") The district court further
                     concluded, after listening to the expert's testimony and the recording of
                     appellant's interviews with the police, that the testimony of appellant's
                     expert was insufficient to demonstrate a reasonable probability of a
                     different outcome at trial had counsel obtained an expert in linguistics.
SUPREME COURT        Substantial evidence supports the district court's finding that appellant
        OF
     NEVADA
                                                                      2
(0) 1947A

            XiMO±h        DH8M:11M1621:1MM
                failed to demonstrate prejudice. Therefore, appellant fails to demonstrate
                the district court erred in denying this claim.
                            Second, appellant argues that her trial counsel was ineffective
                for failing to provide the defense crime scene analyst with all of the
                evidence available and failing to ask the analyst proper questions at trial.
                Appellant fails to demonstrate that her trial counsel's performance was
                deficient or that she was prejudiced. Counsel testified that he provided
                the analyst with all of the evidence in his possession, but that a State's
                witness caused a delay in sending one report to the analyst. The analyst
                testified at the evidentiary hearing that he believed the victim pulled the
                knife out of his own chest after he was stabbed; but even after further
                review of all of the available evidence, the analyst testified that he could
                not state how the knife got into the victim's chest. Given the analyst's
                testimony that he could not opine that appellant did not cause the victim's
                death, appellant fails to demonstrate a reasonable probability of a
                different outcome at trial had counsel supplied the analyst with additional
                evidence or asked different questions during the trial. Therefore, the
                district court did not err in denying this claim.
                            Third, appellant argues that her trial counsel was ineffective
                for failing to investigate and present evidence through a forensic
                psychologist regarding battered woman's syndrome and the mental issues
                appellant suffered as a result of domestic violence. Appellant fails to
                demonstrate that her trial counsel's performance was deficient or that she
                was prejudiced. Counsel testified that, while he could not recall if he
                sought expert testimony on battered woman's syndrome, he did
                investigate whether appellant had been abused by the victim; he could not
                find credible evidence of such abuse. Based on that testimony, counsel's
                performance was not deficient. Further, the district court concluded that
SUPREME COURT   the expert testimony presented at the evidentiary hearing did not
        OF
     NEVADA
                                                       3
(0) 1947A
                  establish that any mental issues appellant suffered from occurred solely
                  by domestic violence at the hands of the victim and not due to traumas
                  suffered since her incarceration. Appellant fails to demonstrate a
                  reasonable probability of a different outcome had counsel sought to
                  present expert testimony on battered woman's syndrome and its effect on
                  appellant. Therefore, the district court did not err in denying this claim.
                              Fourth, appellant argues that her trial counsel was ineffective
                  for failing to seek an instruction on the spoliation of evidence that the
                  police failed to collect. Appellant fails to demonstrate that her trial
                  counsel's performance was deficient or that she was prejudiced as
                  appellant fails to demonstrate that any of the evidence she asserts the
                  State should have collected was material—that there is a reasonable
                  probability that the outcome of trial would have been different had the
                  defense had access to the uncollected evidence. See Daniels v. State, 114
                  Nev. 261, 267, 956 P.2d 111, 115 (1998). Therefore, the district court did
                  not err in denying this claim.
                              Fifth, appellant argues that trial counsel was ineffective for
                  requesting an instruction on self-defense. Appellant fails to demonstrate
                  that her trial counsel's performance was deficient or that she was
                  prejudiced. Counsel testified at the evidentiary hearing that he wanted to
                  give the jury multiple chances to return a verdict in appellant's favor and
                  that was why he requested a self-defense instruction. Tactical decisions
                  such as this one "are virtually unchallengeable absent extraordinary
                  circumstances," Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989),
                  which appellant did not demonstrate. Appellant also fails to demonstrate
                  a reasonable probability of a different outcome at trial had counsel not
                  requested a self-defense instruction. Therefore, the district court did not
                  err in denying this claim.
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A     •


                                      gattletikl                                                •
                                   Sixth, appellant argues that trial counsel was ineffective for
                      failing to properly present evidence and testimony from an audio expert,
                      which would have demonstrated appellant invoked her right to counsel
                      prior to confessing. Appellant fails to demonstrate that her trial counsel
                      was deficient or that she was prejudiced. The district court concluded,
                      even after listening to the recording enhanced by the audio expert, that
                       appellant failed to demonstrate that she requested a lawyer prior to
                       confessing. Appellant fails to demonstrate a reasonable probability of a
                       different outcome had counsel presented further expert testimony
                      incorporating the enhanced recording. Therefore, the district court did not
                       err in denying this claim."
                                   Seventh, appellant argues that trial counsel was ineffective for
                       failing to investigate and present testimony from R. Goldie. Appellant
                       fails to demonstrate that her trial counsel's performance was deficient or
                       that she was prejudiced. Appellant's investigator testified that he
                       investigated Goldie prior to trial and gave the information regarding
                       Goldie to counsel. Further, Goldie's testimony at the evidentiary hearing
                       was similar to that of witnesses who testified at trial. Appellant fails to
                       demonstrate a reasonable probability of a different outcome at trial had
                       further investigation of Goldie been performed or had Goldie's testimony

                              'Appellant also appears to argue that trial counsel should have
                       hired an independent transcriber to transcribe the recordings of
                       appellant's interviews with the police. Appellant fails to demonstrate that
                       counsel's performance was deficient or that she was prejudiced. Counsel
                       testified that he did not want to use a transcript at the trial, as he wanted
                       the jury to listen to the tape for themselves and appellant fails to
                       demonstrate this was an unreasonable decision. See Ford, 105 Nev. at
                       853, 784 P.2d at 953. As the jury was not given a transcript to use at trial,
                       appellant fails to demonstrate a reasonable probability of a different
                       outcome at trial had counsel sought an independent transcriber.

SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1947A


             FM2MIMEEIMEMENE                                -7,4sKM-MIMMAIRIEWNWRIX47
                been presented at trial. Therefore, the district court did not err in denying
                this claim.
                              Eighth, appellant argues that trial counsel was ineffective for
                failing to file a motion to suppress evidence because the search warrant
                was not served properly on appellant. Appellant fails to demonstrate that
                her trial counsel's performance was deficient or that she was prejudiced.
                The officer testified that he left the search warrant for appellant with the
                jail after appellant's arrest and appellant fails to demonstrate that this
                service was insufficient. Appellant fails to demonstrate a reasonable
                probability of a different outcome had counsel argued the search warrant
                was not properly served on appellant. Therefore, the district court did not
                err in denying this claim.
                              Ninth, appellant argues that trial counsel was ineffective for
                failing to move to suppress evidence allegedly obtained in violation of
                Franks v. Delaware, 438 U.S. 154 (1978), as appellant asserts the officer
                falsely claimed in his affidavit in support of the search warrant that
                appellant was uncooperative and had confessed, and that the officer
                improperly stated a particular witness had knowledge of the facts prior to
                the stabbing. Appellant fails to demonstrate that her trial counsel's
                performance was deficient or that she was prejudiced. Counsel testified at
                the evidentiary hearing that he considered raising an argument about the
                affidavit under the Franks case, but decided against it as he wanted to
                challenge the officer's statement at trial and wanted the officer to be
                surprised by the challenge. Tactical decisions such as this one "are
                virtually unchallengeable absent extraordinary circumstances," Ford, 105
                Nev. at 853, 784 P.2d at 953, which appellant did not demonstrate.
                Appellant fails to demonstrate that any of the statements were false or
                that the officer made knowing and intentional false statements, and
SUPREME COURT   therefore, fails to demonstrate a reasonable probability of a different
        OF
     NEVADA
                                                            6
(0) 1947A

                                 N4.9.Y.IalWalkgreksIdomV
                                                     - .
                    outcome had counsel sought to suppress the search warrant.        Franks, 438
                    U.S. at 155-56. Therefore, the district court did not err in denying this
                    claim.
                                Tenth, appellant argues that trial counsel was ineffective for
                    failing to make a proper record regarding invocation of appellant's right to
                    remain silent, which caused appellate counsel to litigate this issue on
                    appeal with an incomplete record. Appellant fails to demonstrate that her
                    trial counsel's performance was deficient or that she was prejudiced. The
                    underlying claim was considered on direct appeal and this court concluded
                    that the police did not violate appellant's right to remain silent.   Dewey v.
                    State, 123 Nev. 483, 489-91, 169 P.3d 1149, 1153-54 (2007). Appellant
                    fails to demonstrate that the additional issues she highlights, such as
                    appellant's concern for her children, appellant's intoxication level, and the
                    waiver-of-rights form, were not available to be considered on direct appeal
                    as they were discussed during the trial and the discussion was included in
                    the trial transcript. Appellant also fails to demonstrate a reasonable
                    probability of a different outcome had counsel made an additional record
                    regarding this issue as appellant fails to demonstrate the police violated
                    her right to remain silent. Therefore, the district court did not err in
                    denying this claim.
                                Eleventh, appellant argues that trial counsel was ineffective
                    for failing to seek suppression of appellant's statements as appellant was
                    detained longer than 60 minutes in violation of NRS 171.123. Appellant
                    fails to demonstrate that her trial counsel's performance was deficient or
                    that she was prejudiced. A suspect has been detained 'only if, in view of
                    all of the circumstances surrounding the incident, a reasonable person
                    would have believed that he was not free to leave. . . . [T]he subjective
                    intent of the officers is relevant to an assessment of the Fourth
    SUPREME COURT   Amendment implications of police conduct only to the extent that that
           OF
        NEVADA
                                                             7
   (0) 1947A

12121                                                    1421r4SEr2nA,:t
                intent has been conveyed to the person confronted.' State v. McKellips,
                118 Nev. 465, 469-70, 49 P.3d 655 659 (2002) (quoting Michigan v.
                Chesternut, 486 U.S. 567, 573, 575 n.7 (1988)). In the context of a
                voluntariness inquiry, the trial court determined that appellant was not in
                custody until she was placed under arrest after her initial interview.
                Here, appellant points to no evidence, other than a few police officers'
                testimony that they would not have allowed appellant to leave the crime
                scene on her own, to demonstrate that reasonable trial counsel would have
                raised additional arguments that appellant was improperly detained pre-
                arrest.
                               In addition, even assuming that appellant was actually
                detained longer than 60 minutes prior to her arrest, ripening the
                detainment into an arrest, appellant fails to demonstrate that the police
                did not have probable cause to arrest her, given the evidence that
                appellant was the only person with her fatally stabbed husband and that
                appellant had been in a struggle with the victim. Id. at 472, 49 P.3d at
                660 ("Probable cause to arrest 'exists when police have reasonably
                trustworthy information of facts and circumstances that are sufficient in
                themselves to warrant a person of reasonable caution to believe that [a
                crime] has been . . . committed by the person to be arrested." (alteration
                and omission in original) (quoting Doleman v. State, 107 Nev. 409, 413,
                812 P.2d 1287, 1289 (1991))). Accordingly, appellant fails to demonstrate
                a reasonable likelihood of a different outcome had counsel raised this
                claim. Therefore, the district court did not err in denying this claim.
                               Twelfth, appellant argues that errors committed by trial
                counsel cumulatively amount to ineffective assistance of counsel.
                Appellant fails to demonstrate deficiency or prejudice for any of the
                previous claims, and therefore, fails to demonstrate errors of counsel
SUPREME COURT
        OF
     NEVADA.
                                                      .8
(0) 1947A


SERUIMMEEME               REIMMIEWZi4EICZZ
                     amount cumulatively to ineffective assistance of counsel. Therefore, the
                     district court did not err in denying this claim.
                                   Having concluded that appellant is not entitled to relief, we
                                   ORDER the judgment of the district court AFFIRMED. 2



                                                                              J.
                                               Hardesty



                     Pareaguirre         U°                      Cherry


                     cc:   Chief Judge, Fourth Judicial District Court
                           Hon. Charles M. McGee, Senior Judge
                           Richard F. Cornell
                           Attorney General/Carson City
                           Elko County District Attorney
                           Elko County Clerk




                           2Appellant  filed a motion requesting oral argument. We conclude
                     that oral argument is unnecessary for our disposition of this appeal and
                     deny appellant's motion. See NRAP 34(0(3).

SUPREME COURT
        OF
     NEVADA
                                                            9
(0) I947A     • PD